DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
2.	Claims 10-15 and 20-23 are objected to because of the following informalities:  

Regarding Claim 10
Line 9 recites the limitation “the other partitioning portion”. To maintain clarity within the claims, the claim language should be amended such that it reads –the other partitioning portion of the first and second partitioning portions—

Regarding Claim 11
Line 9 recites the limitation “the other partitioning portion”. To maintain clarity within the claims, the claim language should be amended such that it reads –the other partitioning portion of the first and second partitioning portions—

Regarding Claim 12
Line 4 recites the limitation “both ends of the flat flow tubes”. To maintain consistency and clarity within the claim, the claim language should be amended such that it reads –both ends of each of the flat flow tubes—

Regarding Claim 13
Line 4 recites the limitation “both ends of the flat flow tubes”. To maintain consistency and clarity within the claim, the claim language should be amended such that it reads –both ends of each of the flat flow tubes—

Regarding Claim 14
Line 4 recites the limitation “both ends of the flat flow tubes”. To maintain consistency and clarity within the claim, the claim language should be amended such that it reads –both ends of each of the flat flow tubes—

Regarding Claim 15
Line 4 recites the limitation “both ends of the flat flow tubes”. To maintain consistency and clarity within the claim, the claim language should be amended such that it reads –both ends of each of the flat flow tubes—

Regarding Claim 20
Line 1 recites the language “An automobile exhaust heat recovery device according to claim 8”. To maintain consistency and clarity within the claims, the claim language should be amended such that it reads –The 

Regarding Claim 21
Line 1 recites the language “An automobile exhaust heat recovery device according to claim 9”. To maintain consistency and clarity within the claims, the claim language should be amended such that it reads –The 

Regarding Claim 22
Line 1 recites the language “An automobile exhaust heat recovery device according to claim 10”. To maintain consistency and clarity within the claims, the claim language should be amended such that it reads –The 

Regarding Claim 23
Line 1 recites the language “An automobile exhaust heat recovery device according to claim 11”. To maintain consistency and clarity within the claims, the claim language should be amended such that it reads –The 

Appropriate correction is required.

Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 9-11, 13-15, 17-19 and 21-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Regarding Claim 9
Line 3 recites the limitation “the same heat transfer fin”. There is insufficient antecedent basis for this limitation in the claim.

Regarding Claim 10
Line 8 recites the limitation “the outside”. There is insufficient antecedent basis for this limitation in the claim.

Regarding Claim 11
Line 8 recites the limitation “the outside”. There is insufficient antecedent basis for this limitation in the claim.

Regarding Claim 24
Line 2 recites the limitation “the flat flow tube”. There are a plurality of flat flow tubes. Therefore, it is unclear which flat flow tube is being referred to in the claim. 

Regarding Claim 25
Line 2 recites the limitation “the flat flow tube”. There are a plurality of flat flow tubes. Therefore, it is unclear which flat flow tube is being referred to in the claim. 

Regarding Claim 26
Line 2 recites the limitation “the flat flow tube”. There are a plurality of flat flow tubes. Therefore, it is unclear which flat flow tube is being referred to in the claim. 

Regarding Claim 27
Line 2 recites the limitation “the flat flow tube”. There are a plurality of flat flow tubes. Therefore, it is unclear which flat flow tube is being referred to in the claim. 

Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claim(s) 8-11 and 20-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gerges et al., US 2013/0061584, in view of Ando, JP 2001317890 A.

Regarding Claim 8
Gerges discloses an automobile exhaust heat recovery device (10) comprising: a base structure (34) in which first fluid (gas) flows; and flat flow tubes (38) which extend at an angle with respect to a flowing direction of the first fluid (gas) and in which a flat surface is provided so as to follow the flowing direction of the first fluid (gas) and second fluid (liquid) that exchanges heat with the first fluid (gas) flows, and upstream-side flat flow tube group (G1, annotated Figure 3 of Gerges below) and a downstream-side flat flow tube group (G2, annotated Figure 3 of Gerges below) in the flowing direction of the first fluid (gas) are configured such that a plurality of flat flow tubes (38) are arranged side by side at intervals in a direction substantially perpendicular to the flowing direction of the first fluid (gas), and a flow path (44, 46, 86, 88) through which the second fluid (fluid) flows is configured so as to make a U-turn between the upstream-side flat flow tube group (G1) and the downstream-side flat flow tube group (G2) (Gerges, annotated Figure 3 below). 
However, Gerges does not disclose an upstream-side end in the flowing direction of the first fluid, of the flat flow tube of the downstream-side flat flow tube group is provided so as not to overlap the flat flow tube of the upstream-side flat flow tube group in the flowing direction of the first fluid. 
Ando teaches a heat exchange device in which a tube on a downstream side does not overlap with a tube on the upstream side in the flow direction of a fluid in order to raise efficiency of heat exchange (Ando, [0002] and [0025]-[0027], Figure 4). 
One having ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Gerges so that an upstream-side end in the flowing direction of the first fluid, of the flat flow tube of the downstream-side flat flow tube group is provided so as not to overlap the flat flow tube of the upstream-side flat flow tube group in the flowing direction of the first fluid as is taught by Ando as being well known in the art in order to raise the efficiency of the heat exchange. 

    PNG
    media_image1.png
    528
    428
    media_image1.png
    Greyscale

Figure 1: Annotated Figure 3 of Gerges

Regarding Claim 9
Gerges and Ando teach the system as rejected in Claim 8 above. Ando further teaches a plurality of heat transfer fins (11) provided at intervals in a pipeline direction in which the heat transfer tube (13) extends, wherein the upstream side heat transfer tube (13) and the downstream heat transfer tube (13) are inserted into the same fin (11) (Ando, [0002], Figure 9). Therefore, in the combination of Gerges and Ando, the upstream-side flat flow tube group and the downstream-side flat flow tube group are collectively inserted into the same heat transfer fin. 

Regarding Claim 10
Gerges and Ando teach the system as rejected in Claim 8 above. Gerges further discloses a liquid inlet manifold (44) and a liquid outlet manifold (46) with correspond respectively to the first partitioning portion (44) and the second partitioning portion (46), wherein the first partitioning portion has openings at one set of ends of the flat flow tubes (38) of the upstream-side flat flow tube group (G1) are open; and the second partitioning portion (46) has openings at one set of ends of the flat flow tubes (38) of the downstream-side flat flow tube group (G2) are open and which is partitioned from the first partitioning portion (44), wherein the second fluid is introduced form the outside into one of the first and second partitioning portions (44, 46), and the second fluid is led outside from the other partitioning portion (44, 46), and a U-turn partitioning portion (96) in which opening at the other set of ends of the flat flow tubes (38) of the upstream-side flat flow tube group (G1) and openings at the other set of ends of the flat flow tubes (38) of the downstream-side flat flow tube group are open is provided (Gerges, annotated Figure 3 above).

Regarding Claim 11
Gerges and Ando teach the system as rejected in Claim 9 above. Gerges further discloses a liquid inlet manifold (44) and a liquid outlet manifold (46) with correspond respectively to the first partitioning portion (44) and the second partitioning portion (46), wherein the first partitioning portion has openings at one set of ends of the flat flow tubes (38) of the upstream-side flat flow tube group (G1) are open; and the second partitioning portion (46) has openings at one set of ends of the flat flow tubes (38) of the downstream-side flat flow tube group (G2) are open and which is partitioned from the first partitioning portion (44), wherein the second fluid is introduced form the outside into one of the first and second partitioning portions (44, 46), and the second fluid is led outside from the other partitioning portion (44, 46), and a U-turn partitioning portion (96) in which opening at the other set of ends of the flat flow tubes (38) of the upstream-side flat flow tube group (G1) and openings at the other set of ends of the flat flow tubes (38) of the downstream-side flat flow tube group are open is provided (Gerges, annotated Figure 3 above).

Regarding Claim 20
Gerges and Ando teach the system as rejected in Claim 8 above. Gerges further discloses a base structure which includes a fluid introducing portion (20), a fluid lead-out portion (22), and a bulging portion (10) between the fluid introducing portion (20) and the fluid lead-out portion (22) and which is formed by bonding a pair of half bodies so as to be aligned in a pipeline direction of the flat flow tubes (Gerges, [0043]-[0045]); a separator (96) that extends in the flowing direction of the first fluid flowing in the base structure (34) and divides the inside of the bulging portion (10) substantially into a heat exchange path and a detour (24); and a tilt valve (12) that is switchable so that the flow of the first fluid flowing in the base structure (34) is regulated to either the heat exchange path or the detour (24), wherein the upstream-side flat flow tube group (G1) and the downstream-side flat flow tube group (G2) are provided such that the first fluid flowing in the heat exchange path flows around the flat flow tube groups (G1, G2) (Gerges, [0022] and [0043]-[0045], Figures 1 and 2 and annotated Figure 3 above). 

Regarding Claim 21
Gerges and Ando teach the system as rejected in Claim 9 above. Gerges further discloses a base structure which includes a fluid introducing portion (20), a fluid lead-out portion (22), and a bulging portion (10) between the fluid introducing portion (20) and the fluid lead-out portion (22) and which is formed by bonding a pair of half bodies so as to be aligned in a pipeline direction of the flat flow tubes (Gerges, [0043]-[0045]); a separator (96) that extends in the flowing direction of the first fluid flowing in the base structure (34) and divides the inside of the bulging portion (10) substantially into a heat exchange path and a detour (24); and a tilt valve (12) that is switchable so that the flow of the first fluid flowing in the base structure (34) is regulated to either the heat exchange path or the detour (24), wherein the upstream-side flat flow tube group (G1) and the downstream-side flat flow tube group (G2) are provided such that the first fluid flowing in the heat exchange path flows around the flat flow tube groups (G1, G2) (Gerges, [0022] and [0043]-[0045], Figures 1 and 2 and annotated Figure 3 above). 

Regarding Claim 22
Gerges and Ando teach the system as rejected in Claim 10 above. Gerges further discloses a base structure which includes a fluid introducing portion (20), a fluid lead-out portion (22), and a bulging portion (10) between the fluid introducing portion (20) and the fluid lead-out portion (22) and which is formed by bonding a pair of half bodies so as to be aligned in a pipeline direction of the flat flow tubes (Gerges, [0043]-[0045]); a separator (96) that extends in the flowing direction of the first fluid flowing in the base structure (34) and divides the inside of the bulging portion (10) substantially into a heat exchange path and a detour (24); and a tilt valve (12) that is switchable so that the flow of the first fluid flowing in the base structure (34) is regulated to either the heat exchange path or the detour (24), wherein the upstream-side flat flow tube group (G1) and the downstream-side flat flow tube group (G2) are provided such that the first fluid flowing in the heat exchange path flows around the flat flow tube groups (G1, G2) (Gerges, [0022] and [0043]-[0045], Figures 1 and 2 and annotated Figure 3). 

Regarding Claim 23
Gerges and Ando teach the system as rejected in Claim 11 above. Gerges further discloses a base structure which includes a fluid introducing portion (20), a fluid lead-out portion (22), and a bulging portion (10) between the fluid introducing portion (20) and the fluid lead-out portion (22) and which is formed by bonding a pair of half bodies so as to be aligned in a pipeline direction of the flat flow tubes (Gerges, [0043]-[0045]); a separator (96) that extends in the flowing direction of the first fluid flowing in the base structure (34) and divides the inside of the bulging portion (10) substantially into a heat exchange path and a detour (24); and a tilt valve (12) that is switchable so that the flow of the first fluid flowing in the base structure (34) is regulated to either the heat exchange path or the detour (24), wherein the upstream-side flat flow tube group (G1) and the downstream-side flat flow tube group (G2) are provided such that the first fluid flowing in the heat exchange path flows around the flat flow tube groups (G1, G2) (Gerges, [0022] and [0043]-[0045], Figures 1 and 2 and annotated Figure 3). 

Regarding Claim 24
Gerges and Ando teach the system as rejected in Claim 20 above. Gerges further discloses that the separator (96), the tilt valve (12), and the flat flow tube (38) are bridged between the half bodies (Gerges, [0043]-[0045], Figures 1 and 2). 

Regarding Claim 25
Gerges and Ando teach the system as rejected in Claim 21 above. Gerges further discloses that the separator (96), the tilt valve (12), and the flat flow tube (38) are bridged between the half bodies (Gerges, [0043]-[0045], Figures 1 and 2). 

Regarding Claim 26
Gerges and Ando teach the system as rejected in Claim 22 above. Gerges further discloses that the separator (96), the tilt valve (12), and the flat flow tube (38) are bridged between the half bodies (Gerges, [0043]-[0045], Figures 1 and 2). 

Regarding Claim 27
Gerges and Ando teach the system as rejected in Claim 23 above. Gerges further discloses that the separator (96), the tilt valve (12), and the flat flow tube (38) are bridged between the half bodies (Gerges, [0043]-[0045], Figures 1 and 2). 

7.	Claim(s) 12-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gerges et al., US 2013/0061584, in view of Ando, JP 2001317890 A, and further in view of Kushibiki, JPH0579791A.

Regarding Claim 12
Gerges and Ando teach the system as rejected in Claim 8 above. Kushibiki teaches an automobile exhaust heat recovery device wherein a base structure is formed by bonding a pair of half bodies (23a, 23b) so as to be aligned in a pipeline direction, and both ends of the flat flow tubes are fitted and welded to a penetration hole of one half body and a penetration hole of the other half body ([0011]-[0016], Figures 1 and 3). 
One having ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Gerges/Ando so that the a base structure of the exhaust heat recovery device is formed by bonding a pair of half bodies, and wherein both ends of the flat flow tubes are fitted and welded to a penetration hole of one half body and a penetration hole of the other half body as taught by Kushibiki as being well known in the art as a known means of attaching the flat flow tubes to the heat recovery device. Therefore, it would have been obvious to substitute one known means of attachment for another known means of attachment. 

Regarding Claim 13
Gerges and Ando teach the system as rejected in Claim 9 above. Kushibiki teaches an automobile exhaust heat recovery device wherein a base structure is formed by bonding a pair of half bodies (23a, 23b) so as to be aligned in a pipeline direction, and both ends of the flat flow tubes are fitted and welded to a penetration hole of one half body and a penetration hole of the other half body ([0011]-[0016], Figures 1 and 3). 
One having ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Gerges/Ando so that the a base structure of the exhaust heat recovery device is formed by bonding a pair of half bodies, and wherein both ends of the flat flow tubes are fitted and welded to a penetration hole of one half body and a penetration hole of the other half body as taught by Kushibiki as being well known in the art as a known means of attaching the flat flow tubes to the heat recovery device. Therefore, it would have been obvious to substitute one known means of attachment for another known means of attachment. 

Regarding Claim 14
Gerges and Ando teach the system as rejected in Claim 10 above. Kushibiki teaches an automobile exhaust heat recovery device wherein a base structure is formed by bonding a pair of half bodies (23a, 23b) so as to be aligned in a pipeline direction, and both ends of the flat flow tubes are fitted and welded to a penetration hole of one half body and a penetration hole of the other half body ([0011]-[0016], Figures 1 and 3). 
One having ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Gerges/Ando so that the a base structure of the exhaust heat recovery device is formed by bonding a pair of half bodies, and wherein both ends of the flat flow tubes are fitted and welded to a penetration hole of one half body and a penetration hole of the other half body as taught by Kushibiki as being well known in the art as a known means of attaching the flat flow tubes to the heat recovery device. Therefore, it would have been obvious to substitute one known means of attachment for another known means of attachment. 

Regarding Claim 15
Gerges and Ando teach the system as rejected in Claim 11 above. Kushibiki teaches an automobile exhaust heat recovery device wherein a base structure is formed by bonding a pair of half bodies (23a, 23b) so as to be aligned in a pipeline direction, and both ends of the flat flow tubes are fitted and welded to a penetration hole of one half body and a penetration hole of the other half body (Kushibiki, [0011]-[0016], Figures 1 and 3). 
One having ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Gerges/Ando so that the a base structure of the exhaust heat recovery device is formed by bonding a pair of half bodies, and wherein both ends of the flat flow tubes are fitted and welded to a penetration hole of one half body and a penetration hole of the other half body as taught by Kushibiki as being well known in the art as a known means of attaching the flat flow tubes to the heat recovery device. Therefore, it would have been obvious to substitute one known means of attachment for another known means of attachment. 

Regarding Claim 16
Gerges and Ando teach the system as rejected in Claim 8 above. However, Gerges and Ando do not teach that the base structure is formed by bonding a pair of half bodies so as to be aligned in a pipeline direction of the flat flow tubes, and a fitting portion provided in a mating portion of one half body is fitted to a fitting target portion provided in a mating portion of the other half body. 
Kushibiki teaches an automobile exhaust heat recovery device wherein a base structure is formed by bonding a pair of half bodies (23a, 23b) so as to be aligned in a pipeline direction, and a fitting portion provided in a mating portion of one half body is fitted to a fitting target portion provided in a mating portion of the other half body (Kushibiki, [0011]-[0016], Figures 1 and 3). 
One having ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Gerges/Ando so that the a base structure of the exhaust heat recovery device is formed by bonding a pair of half bodies, and a fitting portion provided in a mating portion of one half body is fitted to a fitting target portion provided in a mating portion of the other half body as taught by Kushibiki as being well known in the art as a known means of attaching the flat flow tubes to the heat recovery device. Therefore, it would have been obvious to substitute one known means of attachment for another known means of attachment. 

Regarding Claim 17
Gerges and Ando teach the system as rejected in Claim 9 above. However, Gerges and Ando do not teach that the base structure is formed by bonding a pair of half bodies so as to be aligned in a pipeline direction of the flat flow tubes, and a fitting portion provided in a mating portion of one half body is fitted to a fitting target portion provided in a mating portion of the other half body. 
Kushibiki teaches an automobile exhaust heat recovery device wherein a base structure is formed by bonding a pair of half bodies (23a, 23b) so as to be aligned in a pipeline direction, and a fitting portion provided in a mating portion of one half body is fitted to a fitting target portion provided in a mating portion of the other half body (Kushibiki, [0011]-[0016], Figures 1 and 3). 
One having ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Gerges/Ando so that the a base structure of the exhaust heat recovery device is formed by bonding a pair of half bodies, and a fitting portion provided in a mating portion of one half body is fitted to a fitting target portion provided in a mating portion of the other half body as taught by Kushibiki as being well known in the art as a known means of attaching the flat flow tubes to the heat recovery device. Therefore, it would have been obvious to substitute one known means of attachment for another known means of attachment. 

Regarding Claim 18
Gerges and Ando teach the system as rejected in Claim 10 above. However, Gerges and Ando do not teach that the base structure is formed by bonding a pair of half bodies so as to be aligned in a pipeline direction of the flat flow tubes, and a fitting portion provided in a mating portion of one half body is fitted to a fitting target portion provided in a mating portion of the other half body. 
Kushibiki teaches an automobile exhaust heat recovery device wherein a base structure is formed by bonding a pair of half bodies (23a, 23b) so as to be aligned in a pipeline direction, and a fitting portion provided in a mating portion of one half body is fitted to a fitting target portion provided in a mating portion of the other half body (Kushibiki, [0011]-[0016], Figures 1 and 3). 
One having ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Gerges/Ando so that the a base structure of the exhaust heat recovery device is formed by bonding a pair of half bodies, and a fitting portion provided in a mating portion of one half body is fitted to a fitting target portion provided in a mating portion of the other half body as taught by Kushibiki as being well known in the art as a known means of attaching the flat flow tubes to the heat recovery device. Therefore, it would have been obvious to substitute one known means of attachment for another known means of attachment. 

Regarding Claim 19
Gerges and Ando teach the system as rejected in Claim 11 above. However, Gerges and Ando do not teach that the base structure is formed by bonding a pair of half bodies so as to be aligned in a pipeline direction of the flat flow tubes, and a fitting portion provided in a mating portion of one half body is fitted to a fitting target portion provided in a mating portion of the other half body. 
Kushibiki teaches an automobile exhaust heat recovery device wherein a base structure is formed by bonding a pair of half bodies (23a, 23b) so as to be aligned in a pipeline direction, and a fitting portion provided in a mating portion of one half body is fitted to a fitting target portion provided in a mating portion of the other half body (Kushibiki, [0011]-[0016], Figures 1 and 3). 
One having ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Gerges/Ando so that the a base structure of the exhaust heat recovery device is formed by bonding a pair of half bodies, and a fitting portion provided in a mating portion of one half body is fitted to a fitting target portion provided in a mating portion of the other half body as taught by Kushibiki as being well known in the art as a known means of attaching the flat flow tubes to the heat recovery device. Therefore, it would have been obvious to substitute one known means of attachment for another known means of attachment. 

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELSEY L STANEK whose telephone number is (571)272-3565. The examiner can normally be reached Mon - Fri 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DEVON KRAMER can be reached on 571-272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.L.S/Examiner, Art Unit 3746                                                                                                                                                                                                        
/KENNETH J HANSEN/Primary Examiner, Art Unit 3746